Citation Nr: 0636453	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  99-11 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to April 
1991.   

This case comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (Court) dated May 2001.  This case arose from an 
August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In April 2005, this case was remanded by the Board to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
The requested development, including a VA examination, has 
been completed, and the case has now been returned to the 
Board further appellate consideration.  


FINDINGS OF FACT

The veteran's hypertension has not manifested diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met for any period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic 
Code 7101 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, September 2003, March 2004, and April 2005 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendancy of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, in a March 2006 letter, the veteran was 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal; however, in light of the Board's 
determination that the criteria for a higher disability 
rating for the veteran's service-connected disability have 
not been met, no effective date or higher rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra. 

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  No 
further VA notice is therefore required with respect to his 
increased rating claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim for an increased rating for 
hypertension and, to the extent possible, VA has satisfied 
the duty to assist.  The Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the increased 
rating claim for hypertension discussed in this decision.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II. Increased Rating for Hypertension

The veteran contends generally that a higher disability 
rating than 10 percent for service-connected hypertension is 
warranted.  He points out that he is on hypertensive 
medication. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Diagnostic Code 7101 provides that hypertensive vascular 
disease is rated at 10 percent disabling when diastolic 
pressure is predominantly 100 or more or when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, or when systolic pressure is predominantly 160 or 
more; a 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or systolic pressure 
is predominantly 200 or more; a 40 percent rating is 
warranted when diastolic pressure is predominantly 120 or 
more; and a 60 percent rating is warranted when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104. 

The evidence in this case includes service medical evidence 
of two elevated blood pressure readings that included 
readings of 163/22 and 147/111, but predominantly show 
diastolic blood pressure readings of less than 110.  A 
January 1989 post-service blood pressure reading was 158/108, 
with other readings within a month showing predominant 
diastolic blood pressure readings of 100 or less.  A February 
1990 health record entry showed a blood pressure reading of 
164/110, but subsequent readings in April 1990 were lower, 
and did not include any diastolic blood pressure readings 
approximating 110.  VA medical treatment records show 
elevated blood pressure readings in May 1993 that included 
140/112, 150/108, and160/108, but surrounding readings were 
closer to diastolic readings of 100.  Subsequent readings in 
the late 1990s show lower diastolic blood pressure readings 
in the 80s and 90s.  

Evidence for the current period of claim includes a May 1999 
VA medical report that shows a blood pressure reading of 
172/108.  A May 1999 emergency room treatment entry reflects 
diastolic blood pressure readings of 103 and 105.  Subsequent 
VA medical center treatment records reflect treatment of 
hypertension with medications, but does not show diastolic 
pressure that is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  

A June 2006 VA hypertension examination reflects a history 
that includes treatment with blood pressure medications, and 
that the veteran's hypertension was not well controlled; 
clinical findings of systolic/diastolic blood pressure 
readings of 162/85, 140/85, and 165/92; and the examiner's 
conclusion that the hypertension did not cause any 
significant functional impairment.  

The veteran's statements reflect various other physical 
complaints or disabilities reported by the veteran, including 
cardiovascular disability, but no competent medical evidence 
relating any of these disorders to the veteran's service-
connected hypertension.  Private medical evidence of record 
shows impairment from working due to multiple non-service-
connected orthopedic, cardiovascular, visual, and psychiatric 
disorders, only one of which is hypertension.

After a review of the evidence, the Board finds that the 
veteran's hypertension has not manifested diastolic pressure 
predominantly 110, or more or systolic pressure predominantly 
200 or more, for the period of claim from February 1998, as 
required for a higher disability rating of 20 percent under 
Diagnostic Code 7101.  There is also no evidence of record 
that the veteran's service-connected hypertension cause 
marked interference with employment, or necessitate frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  -The Board 
is therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for increased 
rating in excess of 10 percent for hypertension, and an 
increased rating must be denied.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

A disability rating in excess of 10 percent for hypertension 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


